Citation Nr: 1721568	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-32 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUES

1.  Evaluation of bilateral plantar fasciitis, to include hallux valgus, rated as 10 percent disabling prior to May 16, 2016.

2.  Evaluation of bilateral plantar fasciitis, to include hallux valgus, rated as 30 percent disabling since May 16, 2016.  



REPRESENTATION

Appellant represented by:	Larry Stokes, Agent



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to September 1995 and from December 1998 to September 2007.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2015, the Board remanded the case for further evidentiary development.  


FINDINGS OF FACT

1.  Prior to May 16, 2016, the Veteran's bilateral plantar fasciitis with hallux valgus, was no more than moderately severe; it was not productive of marked deformity (pronation, abduction, etc), pain on manipulation and use accentuated, swelling on use or characteristic callosities.  

2.  Since May 16, 2016, the Veteran's bilateral plantar fasciitis with hallux valgus has been not more than severe; it is not productive of marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achillis on manipulation, or not improved by orthopedic shoes or appliances.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for bilateral plantar fasciitis with hallux valgus prior to May 16, 2016, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2016).  

2.  The criteria for an evaluation in excess of 30 percent for bilateral plantar fasciitis with hallux valgus since May 16, 2016, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

A standard September 2008 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records have been obtained.  Neither the Veteran nor his agent has indicated that there is any relevant post-service VA or private treatment records available.  

The Veteran was provided VA examinations in November 2008 and May 2016 in connection with the issues of increased disability ratings for bilateral plantar fasciitis with hallux valgus.  The Board finds that the examinations, along with the medical opinions, are sufficient evidence for deciding the issues.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations for the opinions provided.  Thus, VA's duty to assist has been met.  




II. Legal Criteria, Factual Background and Analysis

The Veteran filed a claim for bilateral plantar fasciitis in November 2008, and the RO granted service connection in January 2009, and assigned an initial noncompensable disability rating.  A June 2010 rating decision increased the Veteran's disability rating to 10 percent, from June 6, 2007, the day following the Veteran's discharge from service.  Following the Board's June 2015 remand, a June 2016 rating decision increased the Veteran's disability rating to 30 percent disabling, from May 16, 2016, the day of his most recent VA examination.  

The Veteran and his representative contend that he is entitled to higher initial staged disability ratings for bilateral plantar fasciitis with hallux valgus due to the severity of his symptoms.  The Veteran argues that higher ratings are warranted due to pain and objective findings of moderate to severe deformities.  

Disability ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R§ 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board will consider entitlement to staged ratings to compensate for times during the rating period when the disability may have been more severe than at other times during the course of the rating period on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's bilateral plantar fasciitis with hallux valgus has been rated under the flatfoot provisions of Diagnostic Code 5276 throughout the pendency of the appeal, which provides a 10 percent rating for moderate bilateral acquired flatfoot (pes planus) where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo Achillis and pain on manipulation and use of the feet.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 30 percent rating is warranted for severe bilateral acquired flatfoot (pes planus) manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  The highest rating of 50 percent rating is warranted for pronounced bilateral pes planus, characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achillis on manipulation that is not improved by orthopedic shoes or appliances.  Id.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

A 10 percent rating is assigned for unilateral hallux valgus, when operated with resection of the metatarsal head or if severe, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.   

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, swelling, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  Although pain may cause functional loss, pain itself does not constitute functional loss.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40; see Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

A June 2007 service report of medical history shows the Veteran was diagnosed with plantar fasciitis and was given night splints as treatment.  The report further shows that the Veteran had no active issues at the time.  An accompanying report of medical assessment for purposes of separation shows the Veteran believed his overall health had worsened due his asthma/reactive airways condition, plantar fasciitis and hypertriglyceridemia.  

During his November 2008 VA examination, the Veteran complained of bilateral foot pain twice a week that he assessed as 5/10 in severity.  He reported he uses splints and inserts on and off which help with symptoms, and that his disability had improved over time.  He stated the pain was the worst when getting out of bed in the mornings and usually resolved within 2 hours, but would recur if he was on his feet for over 4 to 5 hours or were to get up after sitting for more than 2 hours especially after running.  He stated that his bilateral foot pain was relieved by rest, walking around or wearing sandals.  He did not report that his feet were swollen, hot, red, stiff, weak, unstable, or that they gave out, locked, got tired or lacked endurance.  He felt that his disability limited his ability to run or stand for a prolonged period of time.  It did not affect his ability to work.  

Physical examination found the Veteran able to support his weight on his toes.  The arches were normal as was the tendon alignment.  There was no evidence of edema, tenderness, guarding, redness, heat, instability, weakness, abnormal movement, spasm, pain on motion, pain on motion against resistance, or pain on repeated motion.  The Veteran was able to ambulate without assistance.  He had an erect, normal posture and gait.  He was also able to walk on his toes and heels and squat without pain.  X-ray studies of the bilateral feet revealed moderate hallux valgus on the left foot and moderate to severe hallux valgus on the right foot.  The diagnosis was bilateral plantar fasciitis.  

A May 2016 VA examination report shows the Veteran reported having pain in both feet accentuated by use.  The Veteran did not report any foot pain at the time of the examination, or flare-ups that impacted the function of his feet.  Nor did he report having any functional loss or functional impairment at the time of the examination.  

Physical examination revealed no characteristic callouses.  There was no pain on manipulation of the feet or any indication of swelling on use.  The examiner found no evidence of extreme tenderness of the plantar surfaces on either foot, nor did the Veteran have decreased longitudinal arch height in either foot on weight-bearing.  There was no objective evidence of marked deformity or marked pronation in either foot.  The weight-bearing line did not fall over or medial to the great toe in either foot.  There was no other deformity causing alteration of the weight-bearing line in either foot, nor was there inward bowing of the Achilles tendon bilaterally.  The examiner found no evidence of marked inward displacement and severe spasm of the Achilles tendon on manipulation of the feet.  There was tenderness of the lateral, central and medial aspects of the plantar fascia of both feet.  There was no pain on physical examination and no functional loss attributed to the Veteran's bilateral plantar fasciitis with hallux valgus.  Nor was there evidence of pain, weakness, fatigability, or incoordination that significantly limited the functional ability during flare-ups or when either foot was used repeatedly over a period of time.  The Veteran did not use any assistive devices for locomotion.  The Veteran had not had any foot surgery and there was no functional impairment of an extremity that would be equally well served by an amputation with prosthesis.  The examiner did find that the Veteran's bilateral plantar fasciitis had a functional impact on his employment, limiting his ability to stand to 5 to 10 minutes and limiting his ability to walk to 5 to 10 minutes.  The examiner opined that the severity of the Veteran's plantar fasciitis was unchanged from the previous examination.  



Prior to May 16, 2016

The Board finds that the evidence shows that the Veteran's bilateral plantar fasciitis with hallux valgus does not meet the requirements for a rating in excess of 10 percent prior to May 16, 2016.  The competent evidence shows that the Veteran's bilateral foot disability was no more than moderate with pain on awakening in the mornings and aggravated by prolonged standing or sitting.  There was no evidence of marked deformity on pronation or abduction, pain on manipulation and use accentuated, any indication of swelling on use or characteristic callosities to warrant a 30 percent disability.  Likewise, although the Veteran did have moderate left foot hallux valgus deformity and moderate to severe right foot hallux valgus deformity during this period, there is nothing to suggest that these deformities were marked as contemplated by the 30 percent disability rating and the examiner did not find any associated functional losses to warrant a higher evaluation.  

The Board further finds that a higher rating under alternative diagnostic criteria prior to May 16, 2016, is not warranted.  Regarding the diagnostic codes that provide a rating in excess of 10 percent, the Veteran did not have a diagnosis of claw foot, so evaluation under Diagnostic Code 5278 was not warranted.  In addition, the record contained no evidence of any malunion or nonunion of the feet as a result of the Veteran's bilateral plantar fasciitis with hallux valgus, so evaluation under Diagnostic Code 5283 was not warranted.  Finally, prior to May 16, 2016, the objective evidence does not show that the Veteran's bilateral foot disability was moderately severe to warrant a higher rating under Diagnostic Code 5284, which provides for evaluation of foot injury.  

In addition, the Board concludes that a separate rating for the Veteran's bilateral foot disability was not warranted under Diagnostic Code 5280 for the period prior to May 16, 2016.  The Veteran had not had hallux valgus corrective surgery and the left foot hallux valgus was described by the November 2008 VA examiner as moderate and the right foot hallux valgus as moderate to severe in nature.  Neither foot would be the equivalent of an amputation.  As such, a separate rating under Diagnostic Code 5280 was not warranted prior to May 16, 2016.  

The Board also has considered the applicability of 38 C.F.R. §§ 4.40 and 4.45.  However, given that Diagnostic Code 5276 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. at 204-206, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

In sum, the criteria for an initial rating in excess of 10 percent, prior to May 16, 2016, for bilateral plantar fasciitis with hallux valgus have not been met.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).  

Since May 16, 2016

The Board also finds that the evidence shows that the Veteran's bilateral plantar fasciitis with hallux valgus does not meet the requirements for a rating in excess of 30 percent since May 16, 2016.  Although there is no evidence of marked deformity with pronation or abduction, pain on manipulation, indication of swelling or characteristic callosities, the competent evidence does show that the Veteran's bilateral foot disability is manifest by pain accentuated by walking or standing more than 5 to 10 minutes and objective evidence of tenderness of the lateral, central and medial aspects of the plantar fascia of both feet.  There is no evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, or of marked inward displacement and severe spasm of the tendo Achillis on manipulation.  

The Board further finds that a higher rating under alternative diagnostic criteria since May 16, 2016, is not warranted.  Diagnostic Code 5278 for evaluation of acquired claw foot is the only Code that provides a rating in excess of 30 percent, but as the Veteran does not have a diagnosis of claw foot, a higher evaluation under Diagnostic Code 5278 is not warranted.  

In addition, the Board concludes that a separate rating for the Veteran's bilateral hallux valgus is not warranted under Diagnostic Code 5280 since May 16, 2016.  Although the May 2016 VA examiner did not specifically address the Veteran's hallux valgus deformities, the examination report does indicate that the Veteran had not undergone any foot surgery and there was no functional impairment of an extremity that would be equally well served by an amputation.  As such, a separate rating under Diagnostic Code 5280 is not warranted since May 16, 2016.  

As noted above, the Board finds that the provisions of 38 C.F.R. §§ 4.40 and 4.45, do not apply in this instance.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995); Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

In sum, the criteria for an initial rating in excess of 30 percent since May 16, 2016, for bilateral plantar fasciitis with hallux valgus have not been met.  In fact, the Board notes that the current level of severity of the symptoms does not rise to the level of a 30 percent disability rating.  However, the Board will not disturb the assigned rating.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).  


ORDER

A disability rating in excess of 10 percent for bilateral plantar fasciitis with hallux valgus prior to May 16, 2016, is denied.  

A disability rating in excess of 30 percent for bilateral plantar fasciitis with hallux valgus since May 16, 2016, is denied.  





____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


